DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 objected to because of the following informalities:  
In claim 19, line 21, change “a second driving control determination threshold” to “the second driving control determination threshold”.  
Appropriate correction is required.

Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/17/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9 and 18-21 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/17/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Takamiya (US 2016/0255267 A1) in further view of Kanda (US 2016/0295102 A1).

Regarding claim 1, Iwasaki teaches a focus control device (Iwasaki, Fig. 1) comprising: 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is further configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.).
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and two or more non-linear driving patterns; a focus driving control circuitry configured to perform speed priority driving control in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which a defocus amount detected in a ranging area within an imaging screen is greater than a driving control determination threshold that is set in advance, and wherein the focus 
In reference to Takamiya, Takamiya teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Takamiya, Figs. 12 and 15, A linear driving pattern is considered to be a single linear segment of the focus table. Paragraphs 0093 and 0096-0098) and two or more non-linear driving patterns (Takamiya, Fig. 12 and 14-15, Paragraphs 0093 and 0131, An entire lens drive table is considered to be a non-linear driving pattern. Multiple lens drive tables may be stored. That is, Figure 12 depicts a non-linear drive pattern is made of three linear drive patterns.),
a focus driving control unit (Takamiya, Fig. 1, Focus Driving Circuit 126)) configured to perform speed priority driving control (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Speed priority driving control is interpreted as driving with a high speed. For example, driving speed “10” in table 1, or “High” in Fig. 14.) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Table 1, Driving tables are set in advance. Speed priority driving (speed 10 or above) is set when greater than 5 Fδ.), 

These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds for phase AF as seen in Takamiya to provide for an AF in which the user can move the lens in a manner similar to a case where a state where the lens is moved by MF has been simulated (Takamiya, Paragraph 0101).
However, the combination of Iwasaki and Takamiya does not teach wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.
In reference to Kanda, Kanda teaches wherein teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Kanda, Fig. 3, Paragraphs 0034 and 0067-0068, Low speed and High speed are considered to be linear driving patterns. ROM storing the program (storing the drive patterns) is considered to be a driving pattern storage circuitry.). 
a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control 
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Kanda, Fig. 3, Paragraph 0067-0068).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Takamiya with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
Claim 18 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Iwasaki, Takamiya and Kanda teaches the focus control device according to claim 1 (see claim 1 analysis), wherein the driving pattern indicates a movement speed of the focus lens, and the focus driving control circuitry is further configured to set the movement speed of the focus lens in accordance with the driving pattern (Takamiya, Paragraphs 0093-0094).

Regarding claim 3, the combination of Iwasaki, Takamiya and Kanda teaches the focus control device according to claim 2 (see claim 2 analysis), wherein the focus driving control circuitry is further configured to generate the driving pattern in accordance with a user manipulation on the focus lens and stores the driving pattern in the driving pattern storage circuitry (Takamiya, Fig. 10, Blocks S103-S106, Paragraphs 0086-0087 and 0092-0093).

Regarding claim 4, the combination of Iwasaki, Takamiya and Kanda teaches the focus control device according to claim 1 (see claim 1 analysis), comprising a user interface circuitry configured to receive a user manipulation, wherein the focus driving control circuitry is configured to perform setting or changing the driving pattern in accordance with the user manipulation (Takamiya, Figs. 13-15, Paragraphs 0106-0109).

Claims 6-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Takamiya (US 2016/0255267 A1) in further view of Kanda (US 2016/0295102 A1) in view of Sugiura (US 2009/0262230 A1).

Regarding claim 6, Iwasaki teaches a focus control device (Iwasaki, Fig. 1) comprising: 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus 
perform driving control in which a focus lens movement amount by which the focus lens is located at a second focusing position in accordance with the defocus amount detected in the ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within the imaging screen is set (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066),
wherein the focus driving control circuitry is configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.), and
wherein the focus driving control circuitry is configured to set a size of the ranging area (Iwasaki, Fig. 6, Steps S604-S610, Fig. 7, Paragraphs 0076-0080).
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and two or more non-linear driving patterns; a focus driving control circuitry configured to perform speed priority driving control in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which a defocus amount detected in a ranging area within an imaging screen is greater than a driving control determination threshold that is set in advance, the driving pattern is selected from the driving pattern storage circuitry, perform subject priority driving control in which a focus lens movement amount by which the focus lens is located at a second 
In reference to Takamiya, Takamiya teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Takamiya, Figs. 12 and 15, A linear driving pattern is considered to be a single linear segment of the focus table. Paragraphs 0093 and 0096-0098) and two or more non-linear driving patterns (Takamiya, Fig. 12 and 14-15, Paragraphs 0093 and 0131, An entire lens drive table is considered to be a non-linear driving pattern. Multiple lens drive tables may be stored. That is, Figure 12 depicts a non-linear drive pattern is made of three linear drive patterns.),
perform speed priority driving control (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Speed priority driving control is interpreted as driving with a high speed. For example, driving speed “10” in table 1, or “High” in Fig. 14.) in which a focus lens is 
perform subject priority driving control (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Subject priority driving control is interpreted as driving with a low speed. For example, driving speed “.05” or “1” in table 1, or “Low” in Fig. 14.)  in which a focus lens movement amount (Takamiya, Paragraph 0093, Table 1, The lens movement amount may be “.05” or “1” mm/s.) by which the focus lens is located at a second focusing position in accordance with the defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than the driving control determination threshold that is set in advance (Takamiya, Paragraphs 0093, Subject priority driving (speed “.05” or “1”) is set when less than 5 Fδ.).
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds for phase AF as seen in Takamiya to provide for an AF in which the user can move the lens in a manner similar to a case where a state where the lens is moved by MF has been simulated (Takamiya, Paragraph 0101).

In reference to Kanda, Kanda teaches wherein the focus driving control circuitry (Kanda, Fig. 1, CPU 121) is configured to perform the subject priority driving control (Kanda, Fig. 3, Scanning Speed: Low Speed) in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Takamiya with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).

In reference to Sugiura, Sugiura teaches wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area (Sugiura, Fig. 6, Paragraphs 0073-0074, Fig. 7, Paragraphs 0080-0081).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Takamiya and Kanda with the method of setting a size of the ranging area in accordance with a motion state of a subject of the ranging area as seen in Sugiura to provide a ranging area control method that properly performs a tracking operation of a ranging area for an object moving in an imaging screen (Sugiura, Paragraph 0006).

Regarding claim 7, the combination of Iwasaki, Takamiya, Kanda and Sugiura teaches the focus control device according to claim 6 (see claim 6 analysis), wherein, in the subject priority driving control, the focus driving control circuitry is configured to perform trackability priority control in which the focus lens movement amount is set so that the defocus amount is minimized (Iwasaki, Paragraph 0079, The AF area is tracked and focusing is performed to minimize the defocus.), stability priority control in which the 

Regarding claim 8, the combination of Iwasaki, Takamiya, Kanda and Sugiura teaches the focus control device according to claim 7 (see claim 7 analysis), wherein the focus driving control circuitry is configured to perform the trackability priority control (Iwasaki, Paragraph 0079, The AF area is tracked and focusing is performed to minimize the defocus.), the stability priority control, or the precision priority (Kanda, Fig. 3, Paragraphs 0041, 0067-0068) control in accordance with a motion state of the subject of the ranging area (Iwasaki, Paragraphs 0056 and 0076).

Regarding claim 9, the combination of Iwasaki, Takamiya, Kanda and Sugiura teaches the focus control device according to claim 6 (see claim 6 analysis), comprising: a user interface circuitry configured to receive a user manipulation (Iwasaki, Paragraph 0080, Touch Panel), wherein the focus driving control circuitry is configured to perform setting or changing the ranging area in accordance with the user manipulation (Iwasaki, Fig. 6, Paragraphs 0079-0080).

Regarding claim 19, Iwasaki teaches a focus control method comprising: 
acquiring, by a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045), a defocus amount in the ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076)  within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066),
performing, by the focus driving control circuitry, driving control in which a focus lens is driven to a focusing position using the defocus amount detected (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066) and in a case in which using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.).
performing, by the focus driving control circuitry, driving control in which a focus lens movement amount by which the focus lens is located at a second focusing position in accordance with the defocus amount (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066) detected in the ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within the imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066) is set and in a case in which using the evaluation value in accordance with sharpness of the subject image calculated by extracting the high frequency component from the image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.).

In reference to Takamiya, performing, by the focus driving control circuitry, speed priority driving control (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Speed priority 
performing, by the focus driving control circuitry, subject priority driving control (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Subject priority driving control is interpreted as driving with a low speed. For example, driving speed “.05” or “1” in table 1, or “Low” in Fig. 14.) in which a focus lens movement amount (Takamiya, Paragraph 0093, Table 1, The lens movement amount may be “.05” or “1” mm/s.) by which the focus lens is located at a second focusing position in accordance with the defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than the driving control determination threshold that is set in advance (Takamiya, Paragraphs 0093, Subject priority driving (speed “.05” or “1”) is set when less than 5 Fδ.).

However, the combination of Iwasaki and Takamiya does not teach setting, by a focus driving control circuitry, a size of a ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject; performing speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, and performing subject priority driving control in a case in which the evaluation value in accordance with sharpness of the subject image calculated by extracting the high frequency component from the image signal is equal to or greater than a second driving control determination threshold, wherein the imaging mode is a setting indicating a higher likelihood that the subject is in motion or the subject is stationary.
In reference to Kanda, Kanda teaches performing speed priority driving control (Kanda, Fig. 3, Scanning Speed: High Speed) in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, The focusing degree is interpreted as the evaluation value.) in accordance with sharpness of a subject image calculated by extracting a high 
performing subject priority driving control (Kanda, Fig. 3, Scanning Speed: Low Speed) in a case in which the evaluation value in accordance with sharpness of the subject image calculated by extracting the high frequency component from the image signal is equal to or greater than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068), 
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Takamiya with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
However, the combination of Iwasaki, Takamiya and Kanda does not teach setting, by a focus driving control circuitry, a size of a ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject; and wherein the imaging mode is a setting indicating a higher likelihood that the subject is in motion or the subject is stationary.
In reference to Sugiura, Sugiura teaches wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of 
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa and Kanda with the method of setting a size of the ranging area in accordance with a motion state of a subject of the ranging area as seen in Sugiura to provide a ranging area control method that properly performs a tracking operation of a ranging area for an object moving in an imaging screen (Sugiura, Paragraph 0006).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya (US 2016/0255267 A1) in view of Iwasaki (US 2017/0366739 A1).

Regarding claim 20, Takamiya teaches a non-transitory computer-readable medium comprising a program that, when executed by a computer, causes the computer to perform a set of operations (Takamiya, Paragraph 0135), the set of operations comprising: 
selecting a driving pattern from a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Takamiya, Figs. 12 and 15, A linear driving pattern is considered to be a single linear segment of the focus table. Paragraphs 0093 and 0096-0098) and two or more non-linear driving patterns (Takamiya, Fig. 12 and 14-15, Paragraphs 0093 and 0131, An entire lens drive table is considered to be a non-linear driving pattern. Multiple lens drive tables may be stored. 
setting the driving pattern that is selected (Takamiya, Paragraphs 0093-0094 and 0131); 
driving a focus lens to a focusing position in the driving pattern that is set in advance in a case in which a defocus amount detected is greater than a threshold that is set in advance (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Table 1, Driving tables are set in advance. A driving pattern (speed 10 or above) is set when greater than 5 Fδ.); and 
setting a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount and driving the focus lens in a case in which the defocus amount is equal to or less than the threshold (Takamiya, Figs. 12 and 14, Paragraph 0093-0094, Table 1, At defocus amount less than the threshold (5 Fδ), the movement amount is 1 mm/s.).
However, Takamiya does not teach the defocus amount detected in a ranging area within an imaging screen.
In reference to Iwasaki, Iwasaki teaches using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of .

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in further view of Takamiya (US 2016/0255267 A1).


Regarding claim 21, Iwasaki teaches an imaging device (Iwasaki, Fig. 1) comprising: 
a defocus detection circuitry (Iwasaki, Fig. 1, Element 129, Paragraph 0044 and 0066) configured to detect a defocus amount of a ranging area within an imaging screen (Iwasaki, Fig. 7, AF Frame, Paragraph 0076); 
an imaging optical system including a focus lens (Iwasaki, Fig. 1, lens unit 100); and 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is further configured to perform driving control using an evaluation value in accordance with sharpness of a subject image 
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and two or more non-linear driving patterns; the focus driving control circuitry configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount detected in the defocus detection circuitry is greater than a threshold that is set in advance and subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the threshold, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, nor wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry.
In reference to Karasawa, Karasawa teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns (Karasawa, Fig. 2-3, Blocks S207, S211 and S212, Stop, Low speed and High speed are each 
a focus driving control unit (Karasawa, Fig. 1, lens controller 121) configured to perform speed priority driving control (Karasawa, Fig. 2, Block S212) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S208 and S212, Paragraph 0042 and 0046, High speed driving is considered a driving pattern.), and subject priority driving control (Karasawa, Fig. 2, Blocks S211 and S207) in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S206, S208, S211 and S207, Paragraph 0042 and 0046, Low speed or stop focusing control focus lens movement amount. That is, at low speed, the lens movement amount may only move a certain distance in a certain amount of time. At stop focusing, the lens movement amount is zero movement.), and
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Karasawa, Fig. 2).

However, the combination of Iwasaki and Karasawa does not teach the plurality of driving patterns including two or more non-linear driving patterns; wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.
In reference to Kanda, Kanda teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Kanda, Fig. 3, Paragraphs 0034 and 0067-0068, Low speed and High speed are considered to be linear driving patterns. ROM storing the program (storing the drive patterns) is considered to be a driving pattern storage circuitry.). 
wherein a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, The focusing degree is interpreted as the evaluation value.) in accordance with sharpness of a subject image calculated by extracting a high frequency component from 
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Kanda, Fig. 3, Paragraph 0067-0068).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
However, the combination of Iwasaki, Karasawa and Kanda does not teach the plurality of driving patterns including two or more non-linear driving patterns.
In reference to Takamiya, Takamiya teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Takamiya, Figs. 12 and 15, A linear driving pattern is considered to be a single linear segment of the focus table. Paragraphs 0093 and 0096-0098) and two or more non-linear driving patterns (Takamiya, Fig. 12 and 14-15, Paragraphs 0093 and 0131, An entire lens drive table is considered to be a non-linear driving pattern. Multiple lens drive tables may be stored. That is, Figure 12 depicts a non-linear drive pattern is made of three linear drive patterns.)

These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa and Kanda with the method of using multiple driving speed tables for phase AF as seen in Takamiya to allow the user to use different drive speed setting according to the scene of the image (Takamiya, Paragraph 0131).
Claim 20 is rejected for the same reasons as claim 21. 

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 10, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):

	Claims 11-17 depend on, and further limit, independent claim 10. Therefore, claims 11-17 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698